


EXHIBIT 10.28

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into this 20th day of October,
2008 (the “Effective Date”), by and between INTERLINE BRANDS, INC., a New Jersey
corporation (“Company”), and Kenneth D. Sweder (“Executive”).

 

WHEREAS, the Executive is currently an employee of the Company; and

 

WHEREAS, the Company and the Executive desire to amend the employment agreement
entered into by, and between the parties, dated as of April 30, 2007 (the
“Employment Agreement”) and enter into certain additional agreements; and

 

WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders to provide for the continued employment of the
Executive by the Company and to amend the Employment Agreement; and

 

WHEREAS, the Executive is willing to accept and continue his employment on the
terms hereinafter set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive agree as follows:

 


1.            SECTION 2(A) OF THE EMPLOYMENT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND SHALL BE REPLACED WITH THE FOLLOWING PROVISIONS AND INCORPORATED
INTO THE EMPLOYMENT AGREEMENT AS THE NEW AND SUBSTITUTED SECTION 2(A):


 

“(a)         Executive shall serve as Executive Vice President and Chief
Operating Officer of the Company.  In such position, Executive shall have such
duties and authority as are customarily associated with such position and agrees
to perform such duties and functions as shall from time to time be assigned or
delegated to Executive by the Chief Executive Officer of the Company or his
designee.  Executive’s principal place of employment shall be at the Company’s
headquarters in Jacksonville, Florida.”

 


2.            EFFECTIVE AS OF THE EFFECTIVE DATE, EXECUTIVE’S ANNUAL BASE SALARY
SHALL BE INCREASED TO $350,000.


 


3.            EFFECTIVE AS OF THE EFFECTIVE DATE, EXECUTIVE’S TARGET BONUS (FOR
PURPOSES OF THE EMPLOYMENT AGREEMENT) SHALL BE INCREASED TO AN AMOUNT EQUAL TO
75% OF EXECUTIVE’S ANNUAL BASE SALARY.


 


4.            EXECUTIVE SHALL BE GRANTED ON OR AS SOON AS PRACTICABLE FOLLOWING
THE EFFECTIVE DATE AN AWARD FOR 40,551 RESTRICTED SHARE UNITS WITH RESPECT TO
THE COMPANY’S COMMON STOCK THAT WILL BE SUBJECT TO FORFEITURE PROVISIONS AND
SUCH OTHER TERMS AND CONDITIONS AS ARE SET FORTH IN THE RESTRICTED SHARE UNIT
AGREEMENT BEING ENTERED

 

--------------------------------------------------------------------------------


 


INTO CONCURRENTLY HEREWITH BY THE COMPANY AND EXECUTIVE, WHICH AGREEMENT IS
ATTACHED HERETO AS EXHIBIT A.


 


5.             THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED BY ADDING SECTION 10
TO THE EMPLOYMENT AGREEMENT TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“10.         Stock Ownership Guidelines.  Executive agrees to comply with the
Company’s Executive Stock Ownership Policy at the level(s) applicable to
individuals considered “Senior Executive Officers” for purposes of such Policy.”

 


6.             SECTION 12(C) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED BY
DELETING EACH REFERENCE TO “TWELVE (12)” AND REPLACING IT WITH “EIGHTEEN (18)”.


 


7.             SECTION 12(E) OF THE EMPLOYMENT AGREEMENT SHALL BE AMENDED BY
DELETING THE WORD “PRIMARY” IN CLAUSE (II) THEREOF AND REPLACING IT WITH
“PRINCIPAL”.


 


8.             SECTION 12(F) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO
READ IN ITS ENTIRETY AS FOLLOWS:


 

“(f)          Benefits/Release.  In addition to any amounts which may be payable
following a termination of employment pursuant to one of the paragraphs of this
Section 12, Executive or Executive’s beneficiaries shall be entitled to receive
any benefits that may be provided for under the terms of an employee benefit
plan in which Executive is participating at the time of termination. 
Notwithstanding any other provision of this Agreement to the contrary, Executive
acknowledges and agrees that any and all payments, other than the payment of any
accrued and unpaid Base Salary and Benefits, to which Executive is entitled
under this Section 12 are conditioned upon and subject to Executive’s execution
of a general waiver and release, in such form as may be prepared by the
Company’s attorneys, which has become effective in accordance with its terms, of
all claims and issues arising under the Employment Agreement, except for such
matters covered by provisions of this Agreement which expressly survive the
termination of this Agreement (the “Release”).”

 


9.             SECTION 13(A)(I) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO
READ IN ITS ENTIRETY AS FOLLOWS:


 

“(i)          During the Employment Term and, for a period ending on the
expiration of two years following the termination of Executive’s employment (the
“Restricted Period”), Executive will not directly or indirectly, (i) engage in
any business for Executive’s own account that competes with the business of the
Company as of the date of termination of the Executive’s employment, (ii) enter
the employ of, or render any services to, any person engaged in any business
that competes with the business of the Company as of the date of termination of
the Executive’s

 

2

--------------------------------------------------------------------------------


 

employment, (iii) acquire a financial interest in, or otherwise become actively
involved with, any person engaged in any business that competes with the
business of the Company as of the date of termination of the Executive’s
employment, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant, or (iv) interfere
with business relationships (whether formed before or after the date of this
Agreement) between the Company or any of its affiliates that are engaged in a
business similar to the business of the Company as of the date of termination of
the Executive’s employment (the “Company Affiliates”) and customers or suppliers
of the Company or the Company Affiliates.”

 


10.                               SECTION 17(A) OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“(A)                            GOVERNING LAW; CONSENT TO JURISDICTION.


 


(I)            THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO ITS CONFLICTS OF LAW
DOCTRINE.


 

(ii)           Except as otherwise specifically provided herein, Executive and
the Company each hereby irrevocably submits to the exclusive jurisdiction of any
state or federal court serving Duval County, Florida over any dispute arising
out of or relating to this Agreement.”

 


11.                               THE EMPLOYMENT AGREEMENT IS HEREBY FURTHER
AMENDED BY DELETING EACH REFERENCE TO THE POSITION OF “PRESIDENT” AND REPLACING
IT WITH “CHIEF EXECUTIVE OFFICER”.


 


12.                               EXCEPT AS MODIFIED OR AMENDED HEREIN, THE
EMPLOYMENT AGREEMENT REMAINS IN FULL FORCE AND EFFECT.  NOTHING CONTAINED HEREIN
INVALIDATES OR SHALL IMPAIR OR RELEASE ANY COVENANT, CONDITION OR STIPULATION IN
THE EMPLOYMENT AGREEMENT, AND THE SAME, EXCEPT AS HEREIN MODIFIED AND AMENDED,
SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


13.                               THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AGREEMENT.  THE PARTIES SPECIFICALLY AGREE THAT
FACSIMILE SIGNATURES ARE ACCEPTABLE AND PERMITTED AND SHALL BE CONSIDERED
ORIGINAL AND AUTHENTIC.  EACH PARTY EXECUTING THIS AGREEMENT REPRESENTS THAT
SUCH PARTY HAS THE FULL AUTHORITY AND LEGAL POWER TO DO SO.


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

3

--------------------------------------------------------------------------------


 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

 

 

By:

 /s/ Michael J. Grebe

 

 

Name:  Michael Grebe

 

 

Title:   Chairman & Chief Executive

 

 

Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 /s/ Kenneth D. Sweder

 

 

Name: Kenneth D. Sweder

 

4

--------------------------------------------------------------------------------
